DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuing Data
The instant application was filed as a continuation of application number 15/641,018 (U.S. Patent No. 10,531,728).  However, the instant application is replete with new matter in the drawings, specification and claims.  For example, the manually operated switch 68 (see Figure 5 and claim 4) and the valve arrangement shown in Figure 6B (see claim 12) were not disclosed in the parent application.  It appears the Applicant intended to file a continuation in part application (as opposed to a continuation application) as new matter is permissible in such an application.  Accordingly, the application will be examined as a continuation in part application.  Any response to this office action should include an amendment correcting the continuing data on page 1 of the specification and a corrected application data sheet to indicate this application is a continuation in part application.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/26/19 have been considered by the examiner.  It is noted that the foreign patent document on the one IDS has been lined through since no copy of that document was filed.


Abstract
The abstract of the disclosure is objected to because:
Phrases that can be implied, such as “is provided” (see line 2) should not be present therein).  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because:
In Figure 1, reference character 32 should be 30 and reference character 30 should be 32 in order to render the figure consistent with the remaining figures and the specification and claims (for example, see Figures 2-4, page 12, lines 7-9 and claim 5); and
The various drawings that make up Figures 6A and 6C should be bracketed to clarify which drawings belong with which figure upon the printing of the patent.  It is noted the various drawings making up Figures 6B do not need to be bracketed since this is the only figure on that particular sheet.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because of the following informalities:
As discussed above, page 1 of the specification should be amended to indicate this application is a continuation in part application and further be amended to indicate application no. 15/641,018 is now U.S. Patent No. 10,531,728; and
Reference character 60 (see Figure 6A) not present in the detailed description of the invention.  It is noted reference character 60 is listed in the “List of Parts” on page 10, however, in the interest of clarity, some mention of this element should be included in the detailed description of the invention.
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 is objected to since the structure defined therein appears to include different elements of two different embodiments.  For example, claim 2 recites both a “switch member” (see line 6) which is present in the embodiment in Figure 6A (see element 56), but not in the embodiment in Figure 6B and a “stop member” (see line 13) which is present in the embodiment 
The Applicant should review claim 2 and amend as needed in order to ensure the structure claimed therein is clearly drawn to a single embodiment and the terms therein are the same terms used in the specification while defining that embodiment.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 1, 7, 11 and 12, the phrase “especially when the device is in-use elevated relative to the user, such as when washing a large animal such as a horse” (see the last 
In regard to claim 6, an antecedent basis for “the proximal inlet” (see line 2) has not been defined.  It appears that in claim 1, on line 11, “an inlet port” should be “a proximal inlet” since the specification specifically defines element 64 as the “proximal inlet” but not does not specifically identify an “inlet port”.
In regard to claim 7, an antecedent basis for “said proximal inlet port” (see lines 15-16).  Similar to claim 6, on line 15 of claim 7, it appears that “an inlet port” should be “a proximal inlet port”.
In regard to claim 11, an antecedent basis for “the proximal inlet” (see line 21) has not been defined.  Similar to claim 6 and 7, on line 18 of claim 11, it appears that “an inlet port” should be “a proximal inlet” and “said inlet port” should be “said proximal inlet” (it is noted that in claim 12, even though there are no antecedent basis issues, on lines 11, 12 and 53, in order to render the claim consistent with the specification and previous claims, the Applicant should consider changing “inlet port” to “proximal inlet”).
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazziotta.


In regard to claim 1, Mazziotta discloses a hand attachable “animal washing apparatus” attachable to the hand of a user for singlehanded control of water emitted therefrom comprised of a molded body member 12, 26 (see column 4, line 2), a reverse surface disposed on the molded body member and configured to overlie the palm of user when the body member is attached to the hand of the user (see Figure 1), an obverse surface 26, a plurality of outlets 30 on the obverse surface wherein each outlet has an opening thereatop, an inlet port 22 in open communication with each opening and connected in open communication with a connecting line 29 for conveyance of water therethrough, a valve assembly 32 disposed interiorly of in the body member and an arced proximal edge (viewing Figure 12, the far right portion of element 26 defines an arced proximal edge) extending rearwardly from the molded body member “underlying” the inlet port 22 (depending on the orientation of the device) and extending “underhanging” the connecting line 29 (again, depending on the orientation of the device)       wherein actuation of the valve is controllable by the same hand of the user upon which the body is worn whereby single handed application of water is controllable one-handedly, i.e., viewing Figure 1, a user would be able to contact and depress surface 26 (which actuates the valve) with the fingers on the same hand as the body is worn; and the arced proximal edge will divert water flow away from a user’s hand (depending on the orientation thereof during use).  It is noted that statements of intended use, i.e., “animal washing apparatus” do not lend any patentable structure to the claims. Further, the Mazziotta device is capable of being used to wash an animal.

Allowable Subject Matter
s 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Cross reference is cited for disclosing another applicator device wherein the device is able to be placed in a carrying case when not in use.  Such a feature is present in the Applicant’s disclosure, but has not been claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895.  The examiner can normally be reached on Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







DJW
1/21/21

/DAVID J WALCZAK/            Primary Examiner, Art Unit 3754